Dissenting Opinion.
Mitchell, J.
— The conclusions reached in the opinion by Elliott, C. J., meet my cordial approval. Nothing can be said by me which would add force to his clear and well sustained argument.
Even if it were conceded that the Legislature had no-power to elect the state geologist and the statistician, it is impossible to maintain the conclusion that a vacancy occurred in those offices, or that they were vacant at the time the Governor assumed the right to appoint their successors. The present incumbents were both legally appointed, and were holding their offices under legal appointments when they were elected by the last Legislature, and if it were conceded that this last election was utterly void, then under all the authorities the incumbents would continue to hold under that provision of the Constitution which declares that officers shall continue to hold until their successors shall have been legally elected and qualified. This provision of the Constitution has been utterly disregarded. "With an abiding conviction that the reasoning employed, and the conclusions reached in the opinion of the court on all the vital questions involved, are radically unsound and in open conflict with all the previous decisions of this court, and with the practical exposition which the Constitution has received since the first organization of the State government, and that they are also in direct antagonism with the decisions of the courts in every other State where like questions have been considered, I can only record an earnest and emphatic dissent from the judgment on the principal questions, and an unqualified concurrence in the opinion of the Chief Justice.